Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2020

                                     No. 04-20-00083-CV

                                   Perla Ines GUTIERREZ,
                                           Appellant

                                               v.

                                 Ruben Oscar GUTIERREZ,
                                         Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

        Appellant’s brief was originally due August 10, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to September 9, 2020.
On September 3, 2020, appellant filed a motion requesting an additional extension of time to file
the brief until October 9, 2020, for a total extension of 60 days. After consideration, we GRANT
the motion and ORDER appellant to file her brief by October 9, 2020.




                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court